Boreman, J.:
The petition for rehearing states no new facts or grounds for a reversal of the judgment of the lower court. It is mainly a reargumént of the case. We have repeatedly called attention to the fact that no rehearing will ■ be granted where nothing new and important is offered for our consideration. We again say that we cannot grant a rehearing unless a strong showing- therefor be made. A reargument or an argument, with the court upon the points of the decision, with no new light given, is not such a showing..
The rehearing is denied.
Powers, J., concurred. Zane, C. J., dissented.